Honorable Al Nilges State Representative, District 126 Room 413, Capitol Building Jefferson City, Missouri 65101
Dear Representative Nilges:
This letter is in response to your question asking:
         "Whether or not a nurse can also hold a funeral director's license and be a co-owner of a funeral home in the same local area. Would this be a conflict of interest?"
You also state that you refer to a particular situation in which it has been alleged that the nurse you described is a co-owner of a funeral business and has a funeral director's license.
A nurse is, of course, not a public officer and therefore irrespective of whether or not there may be any impropriety in her actions, there is no conflict of interest within our conflict of interest laws or the historical concept of official conflicts of interest.
Whether or not there is any unprofessional or prohibited conflict under the Nurses Practicing Act, Chapter 335, RSMo, or under the provisions relative to Embalmers-Funeral Directors, Chapter 333, RSMo, depends upon the precise situation.
We cannot purport to determine what the actual facts are involved in the situation that you briefly describe. We suggest, however, that if any complaint is to be made with respect to unprofessional conduct on the part of the person holding the nurse's license, we presume as a registered nurse, then such complaints should be made to the State Board of Nursing which is located at 3523 North Ten Mile Drive, Jefferson City, Missouri.
Similarly, inasmuch as you indicate that this individual holds a funeral director's license, complaints concerning her function as a funeral director may be addressed to the Board of Embalmers and Funeral Directors, Canton, Missouri.
Very truly Yours,
                                  JOHN C. DANFORTH Attorney General